This is a Non-Final office action for serial number 17/009,794.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid plate secured to a roof joist flush with roofing plywood must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the studs disposed upward from the topside of the rigid plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the satellite footplate  installed onto the rigid plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  (1) the rigid plate secured to a roof joist flush with roofing plywood; (2) the studs disposed upward from the topside of the rigid plate; (3) the satellite footplate installed onto the rigid plate; (4) securing the rigid plate onto roof joist flush with a roofing plywood as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 5, 6, 8, 9, 13-15 and 17  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wentworth 2017/0346153. The applicant is reminded that the plurality of fasteners are not positively claimed therefore the prior art only need to be capable of performing the functions related to the plurality of fasteners. Wentworth discloses (Claim 1) a mounting plate comprising: a rigid plate (10) having a thickness and a compartment (32) defined in the thickness, the compartment configured to accommodate a plurality of fasteners; a plurality of stud holes (24) defined in the rigid plate, the plurality of stud holes (24) configured to accommodate a plurality of studs configured to secure a satellite foot plate onto the rigid plate; and a plurality of lag holes (64) defined in the rigid plate, the plurality of lag holes configured to accommodate a plurality of lags configured to secure the rigid plate into a roof joist; (Claim 5) wherein a location of the plurality of stud holes (24) are predefined to match a location of mounting holes (62)  in a satellite foot plate (42); (Claim 6) wherein a location of the plurality of lag holes (60/26) are predefined in a column complementary to a roof joist; (Claim 8) wherein the thickness of the rigid plate is equivalent to a thickness of a sheet of roofing plywood; (Claim 9) further comprising a flange (above notch 40, see figures) on the rigid plate, the flange configured to partially overlap a hole defined in a sheet of roofing plywood to accept the rigid plate; (Claim 13) A method of mounting a plate system comprising: providing a rigid plate (12) having a compartment (14) defined in a topside thereof, the compartment configured to accommodate a plurality of fasteners; securing a plurality of lags (70) projecting downward from the compartment of the rigid plate onto a roof joist flush with a roofing plywood; and installing a satellite footplate (42) onto the rigid plate via a plurality of studs (74, can be inserted upwardly therefore projected upward, see Johnson et al. 7,175,140 teaching conventional insertion) disposed upward from the topside of the rigid plate; (Claim 14) further comprising predisposing the plurality of studs upward through the rigid plate to the topside of the rigid plate for the satellite footplate; (Claim 15)  further comprising predisposing the plurality of lags (70 and through holes 64) downward from the compartment through the rigid plate for fastening into the roof joist; (Claim 17) further comprising installing the rigid plate into a complementary opening defined in a backside of a sheet of roofing plywood against a flange of the rigid plate (see figure 1).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (stud holes at four corners)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flange
lag holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (studs
compartment
lag)]
    PNG
    media_image1.png
    397
    706
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    224
    644
    media_image2.png
    Greyscale

Claim(s) 1, 5, 6, 7, 8, 9, 10, 13, 14, 15, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Johnson et al. (Johnson) 7,175,140. The applicant is reminded that the plurality of fasteners are not positively claimed therefore the prior art only need to be capable of performing the functions related to the plurality of fasteners. Johnson discloses a (Claim 1) a mounting plate comprising: a rigid plate (see figure below) having a thickness and a compartment  defined in the thickness, the compartment configured to accommodate a plurality of fasteners; a plurality of stud holes defined in the rigid plate, the plurality of stud holes configured to accommodate a plurality of studs configured to secure a satellite foot plate onto the rigid plate; and a plurality of lag holes defined in the rigid plate, the plurality of lag holes configured to accommodate a plurality of lags configured to secure the rigid plate into a roof joist (Claim 5) the mounting plate of claim 1, wherein a location of the plurality of stud holes are predefined to match a location of mounting holes in a satellite foot plate; (Claim 6) the mounting plate of claim 1, wherein a location of the plurality of lag holes are predefined in a column complementary to a roof joist; (Claim 7) the mounting plate of claim 1, wherein the plurality of fasteners include the plurality of studs, the plurality of lags and a plurality of lock nuts; (Claim 8) the mounting plate of claim 1, wherein the thickness of the rigid plate is equivalent to a thickness of a sheet of roofing plywood; (Claim 9) the mounting plate of claim 1, further comprising a flange on the rigid plate, the flange configured to partially overlap a hole defined in a sheet of roofing plywood to accept the rigid plate; (Claim 10) a mounting plate system comprising: a rigid plate having a thickness and a compartment defined in a topside of the rigid plate, the compartment configured to accommodate a plurality of fasteners; a plurality of studs projecting upward from the topside of the rigid plate, the plurality of studs prelocated to secure a satellite foot plate onto the topside of the rigid plate; and a plurality of lags projecting downward from the compartment of the rigid plate, the plurality of lags prelocated to secure the rigid plate onto a roof joist flush with a roofing plywood; (Claim 13) a method of mounting a plate system comprising: providing a rigid plate having a compartment defined in a topside thereof, the compartment configured to accommodate a plurality of fasteners; securing a plurality of lags projecting downward from the compartment of the rigid plate onto a roof joist flush with a roofing plywood; and installing a satellite footplate onto the rigid plate via a plurality of studs disposed upward from the topside of the rigid plate; (Claim 14) the method of claim 13, further comprising predisposing the plurality of studs upward through the rigid plate to the topside of the rigid plate for the satellite footplate; (Claim 15) the method of claim 13, further comprising predisposing the plurality of lags downward from the compartment through the rigid plate for fastening into the roof joist; (Claim 17) the method of claim 13, further comprising installing the rigid plate into a complementary opening defined in a backside of a sheet of roofing plywood against a flange of the rigid plate; (Claim 18) the method of claim 13, further comprising storing an excess of the plurality of fasteners in the compartment; (Claim 19) the method of claim 13, further comprising sealing the rigid plate flush with a sheet of roofing plywood.  
[AltContent: arrow][AltContent: textbox (flange 28)][AltContent: textbox (compartment 30 including space to store fasteners including studs, lags, and lock nuts which may be attached within compartment using tape)][AltContent: arrow][AltContent: textbox (satellite dish plate mounting holes)][AltContent: arrow][AltContent: textbox (lag holes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (studs holes and studs  at four corners extending upward from rigid plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ()]
    PNG
    media_image3.png
    521
    765
    media_image3.png
    Greyscale



Claim(s) 1, 5, 6, 7, 8, and 9is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Weir 7,260,920. Weir discloses a (Claim 1) a mounting plate comprising: a rigid plate having a thickness and a compartment defined in the thickness, the compartment configured to accommodate a plurality of fasteners; a plurality of stud holes defined in the rigid plate, the plurality of stud holes configured to accommodate a plurality of studs configured to secure a satellite foot plate onto the rigid plate; and a plurality of lag holes defined in the rigid plate, the plurality of lag holes configured to accommodate a plurality of lags configured to secure the rigid plate into a roof joist; (Claim 5) the mounting plate of claim 1, wherein a location of the plurality of stud holes are predefined to match a location of mounting holes in a satellite foot plate; (Claim 6) the mounting plate of claim 1, wherein a location of the plurality of lag holes are predefined in a column complementary to a roof joist; (Claim 7) the mounting plate of claim 1, wherein the plurality of fasteners include the plurality of studs, the plurality of lags and a plurality of lock nuts (Claim 8) the mounting plate of claim 1, wherein the thickness of the rigid plate is equivalent to a thickness of a sheet of roofing plywood; (Claim 9) the mounting plate of claim 1, further comprising a flange on the rigid plate, the flange configured to partially overlap a hole defined in a sheet of roofing plywood to accept the rigid plate.  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lag holes (42)
stud holes (44)
stud holes (44) 
lag holes (42)
flange (24 and 26))]
    PNG
    media_image4.png
    574
    636
    media_image4.png
    Greyscale

[AltContent: textbox (compartment 30 including space to store fasteners including studs, lags, and lock nuts which may be attached within compartment using tape; see Perlant 4984759 which shows it is conventional to have spaces/cavities 24 for storing fasteners )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    298
    558
    media_image5.png
    Greyscale

Claim(s) 1, 2, and 5-20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Meine et al. (Meine) 2022/0099136. Meine discloses a (Claim 1) a mounting plate comprising: a rigid plate having a thickness and a compartment defined in the thickness, the compartment (880) or  configured to accommodate a plurality of fasteners; a plurality of stud holes defined in the rigid plate, the plurality of stud holes configured to accommodate a plurality of studs configured to secure a satellite foot plate onto the rigid plate; and a plurality of lag holes defined in the rigid plate, the plurality of lag holes configured to accommodate a plurality of lags configured to secure the rigid plate into a roof joist; (Claim 2) the mounting plate of claim 1, further comprising a cover for the compartment of the rigid plate, the cover latchable thereon; (Claim 3) the mounting plate of claim 1, further comprising a latch hole defined in the mounting plate; (Claim 4) the mounting plate of claim 1, further comprising a plurality of latches configured to fasten a cover onto the compartment of the rigid plate; (Claim 5) the mounting plate of claim 1, wherein a location of the plurality of stud holes are predefined to match a location of mounting holes in a satellite foot plate; (Claim 6) the mounting plate of claim 1, wherein a location of the plurality of lag holes are predefined in a column complementary to a roof joist; (Claim 7) the mounting plate of claim 1, wherein the plurality of fasteners include the plurality of studs, the plurality of lags and a plurality of lock nuts; (Claim 8) the mounting plate of claim 1, wherein the thickness of the rigid plate is equivalent to a thickness of a sheet of roofing plywood; (Claim 9) the mounting plate of claim 1, further comprising a flange on the rigid plate, the flange configured to partially overlap a hole defined in a sheet of roofing plywood to accept the rigid plate; (Claim 10) a mounting plate system comprising: a rigid plate having a thickness and a compartment defined in a topside of the rigid plate, the compartment configured to accommodate a plurality of fasteners; a plurality of studs projecting upward from the topside of the rigid plate, the plurality of studs prelocated to secure a satellite foot plate onto the topside of the rigid plate; and a plurality of lags projecting downward from the compartment of the rigid plate, the plurality of lags prelocated to secure the rigid plate onto a roof joist flush with a roofing plywood; (Claim 11) the mounting plate system of claim 10, further comprising a cover for the compartment, the cover attachable to the rigid plate; (Claim 12) the mounting plate system of claim 10, further comprising a flange configured to extend from a backside of the rigid plate opposite the topside; (Claim 13) a method of mounting a plate system comprising: providing a rigid plate having a compartment defined in a topside thereof, the compartment configured to accommodate a plurality of fasteners; securing a plurality of lags projecting downward from the compartment of the rigid plate onto a roof joist flush with a roofing plywood; and installing a satellite footplate onto the rigid plate via a plurality of studs disposed upward from the topside of the rigid plate; (Claim 14) the method of claim 13, further comprising predisposing the plurality of studs upward through the rigid plate to the topside of the rigid plate for the satellite footplate; (Claim 15) the method of claim 13, further comprising predisposing the plurality of lags downward from the compartment through the rigid plate for fastening into the roof joist; (Claim 16) the method of claim 13, further comprising sealing a cover onto the compartment to protect the fasteners during a shipping, a storing and a sale of the rigid plate; (Claim 17) the method of claim 13, further comprising installing the rigid plate into a complementary opening defined in a backside of a sheet of roofing plywood against a flange of the rigid plate; (Claim 18) the method of claim 13, further comprising storing an excess of the plurality of fasteners in the compartment; (Claim 19) the method of claim 13, further comprising sealing the rigid plate flush with a sheet of roofing plywood; (Claim 20) the method of claim 13, further comprising sealing a cover over the compartment during an installation and a use of the rigid plate.
[AltContent: textbox (compartment 880 capable of storing fasteners)][AltContent: arrow][AltContent: textbox (flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cover 862
cover 862 latchable via lip 876
 
lag holes 866
lag bolts 13
flange 874
studs 918)]
    PNG
    media_image6.png
    678
    613
    media_image6.png
    Greyscale

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Capozzi et al. (Capozzi) 20040245418. Capozzi discloses a (Claim 1) a mounting plate comprising: a rigid plate having a thickness and a compartment defined in the thickness, the compartment configured to accommodate a plurality of fasteners; a plurality of stud holes defined in the rigid plate, the plurality of stud holes configured to accommodate a plurality of studs configured to secure a satellite foot plate onto the rigid plate; and a plurality of lag holes defined in the rigid plate, the plurality of lag holes configured to accommodate a plurality of lags configured to secure the rigid plate into a roof joist; (Claim 2) the mounting plate of claim 1, further comprising a cover for the compartment of the rigid plate, the cover latchable thereon; (Claim 3) the mounting plate of claim 1, further comprising a latch hole defined in the mounting plate; (Claim 4) the mounting plate of claim 1, further comprising a plurality of latches configured to fasten a cover onto the compartment of the rigid plate; (Claim 5) the mounting plate of claim 1, wherein a location of the plurality of stud holes are predefined to match a location of mounting holes in a satellite foot plate; (Claim 6) the mounting plate of claim 1, wherein a location of the plurality of lag holes are predefined in a column complementary to a roof joist; (Claim 7) the mounting plate of claim 1, wherein the plurality of fasteners include the plurality of studs, the plurality of lags and a plurality of lock nuts; (Claim 8) the mounting plate of claim 1, wherein the thickness of the rigid plate is equivalent to a thickness of a sheet of roofing plywood; (Claim 9) the mounting plate of claim 1, further comprising a flange on the rigid plate, the flange configured to partially overlap a hole defined in a sheet of roofing plywood to accept the rigid plate; (Claim 10) a mounting plate system comprising: a rigid plate having a thickness and a compartment defined in a topside of the rigid plate, the compartment configured to accommodate a plurality of fasteners; a plurality of studs projecting upward from the topside of the rigid plate, the plurality of studs prelocated to secure a satellite foot plate onto the topside of the rigid plate; and a plurality of lags projecting downward from the compartment of the rigid plate, the plurality of lags prelocated to secure the rigid plate onto a roof joist flush with a roofing plywood; (Claim 11) the mounting plate system of claim 10, further comprising a cover for the compartment, the cover attachable to the rigid plate; (Claim 12) the mounting plate system of claim 10, further comprising a flange configured to extend from a backside of the rigid plate opposite the topside; (Claim 13) a method of mounting a plate system comprising: providing a rigid plate having a compartment defined in a topside thereof, the compartment configured to accommodate a plurality of fasteners; securing a plurality of lags projecting downward from the compartment of the rigid plate onto a roof joist flush with a roofing plywood; and installing a satellite footplate onto the rigid plate via a plurality of studs disposed upward from the topside of the rigid plate; (Claim 14) the method of claim 13, further comprising predisposing the plurality of studs upward through the rigid plate to the topside of the rigid plate for the satellite footplate; (Claim 15) the method of claim 13, further comprising predisposing the plurality of lags downward from the compartment through the rigid plate for fastening into the roof joist; (Claim 16) the method of claim 13, further comprising sealing a cover onto the compartment to protect the fasteners during a shipping, a storing and a sale of the rigid plate; (Claim 17) the method of claim 13, further comprising installing the rigid plate into a complementary opening defined in a backside of a sheet of roofing plywood against a flange of the rigid plate; (Claim 18) the method of claim 13, further comprising storing an excess of the plurality of fasteners in the compartment; (Claim 19) the method of claim 13, further comprising sealing the rigid plate flush with a sheet of roofing plywood; (Claim 20) the method of claim 13, further comprising sealing a cover over the compartment during an installation and a use of the rigid plate.
[AltContent: arrow][AltContent: textbox (lag holes)][AltContent: textbox (compartment 32 for holding fasteners 
                        flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (latchable means)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cover 55
stud holes 72)]
    PNG
    media_image7.png
    607
    760
    media_image7.png
    Greyscale



[AltContent: arrow][AltContent: textbox (satellite plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (stud holes and upward studs)]
    PNG
    media_image8.png
    318
    522
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine 20220099136 in view of Capozzi et al. (Capozzi) 2004/0245418. Meine teaches for the limitations of the claimed invention except for the cover and a latch hole defined in a mounting plate. Capozzi teaches that it is known to have  (Claim 2 and 3) a cover (50) for the compartment of the rigid plate, the cover latchable (38 and 65, see paragraph 0066 which teaches of other fastening means including clamps or brackets are equivalents), thereon and a latch hole defined in the mounting plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meine to have included the cover being latchable to the mounting plate using a latch hole for the purpose of providing a secure and quick equivalent means of attachment of the cover to the mounting plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional mounting structures for accessories on a roof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631